
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 174
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 3, 2009
			 Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To direct the Secretary of Veterans Affairs
		  to establish a national cemetery for veterans in the southern Colorado
		  region.
	
	
		1.Establishment of national
			 cemetery in southern colorado region
			(a)In
			 generalThe Secretary of Veterans Affairs shall establish, in
			 accordance with chapter 24 of title 38, United States Code, a national cemetery
			 in El Paso County, Colorado, to serve the needs of veterans and their families
			 in the southern Colorado region.
			(b)Consultation in
			 selection of siteBefore selecting the site for the national
			 cemetery established under subsection (a), the Secretary shall consult
			 with—
				(1)appropriate
			 officials of the State of Colorado and local officials in the southern Colorado
			 region; and
				(2)appropriate
			 officials of the United States, including the Administrator of General
			 Services, with respect to land belonging to the United States in El Paso
			 County, Colorado, that would be suitable to establish the national cemetery
			 under subsection (a).
				(c)Authority To
			 accept donation of parcel of land
				(1)In
			 generalThe Secretary of Veterans Affairs may accept on behalf of
			 the United States the gift of an appropriate parcel of real property. The
			 Secretary shall have administrative jurisdiction over such parcel of real
			 property, and shall use such parcel to establish the national cemetery under
			 subsection (a).
				(2)Income tax
			 treatment of giftFor purposes of Federal income, estate, and
			 gift taxes, the real property accepted under paragraph (1) shall be considered
			 as a gift to the United States.
				(d)ReportAs
			 soon as practicable after the date of the enactment of this Act, the Secretary
			 shall submit to Congress a report on the establishment of the national cemetery
			 under subsection (a). The report shall set forth a schedule for such
			 establishment and an estimate of the costs associated with such
			 establishment.
			(e)Relationship to
			 construction and five year capital planThe requirement to
			 establish a national cemetery under subsection (a) shall be added to the
			 current list of priority projects, but should not take priority over existing
			 projects listed on the National Cemetery Administration's construction and
			 five-year capital plan for fiscal year 2008.
			(f)Southern
			 colorado region definedIn this Act, the term southern
			 Colorado region means the geographic region consisting of the following
			 Colorado counties:
				(1)El Paso.
				(2)Pueblo.
				(3)Teller.
				(4)Fremont.
				(5)Las
			 Animas.
				(6)Huerfano.
				(7)Custer.
				(8)Costilla.
				(9)Alamosa.
				(10)Saguache.
				(11)Conejos.
				(12)Mineral.
				(13)Archuleta.
				(14)Hinsdale.
				(15)Gunnison.
				(16)Pitkin.
				(17)La Plata.
				(18)Montezuma.
				(19)San Juan.
				(20)Ouray.
				(21)San
			 Miguel.
				(22)Dolores.
				(23)Montrose.
				(24)Delta.
				(25)Mesa.
				(26)Crowley.
				(27)Kiowa.
				(28)Bent.
				(29)Baca.
				
	
		
			Passed the House of
			 Representatives November 2, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
